Name: 83/82/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 16 February 1983 appointing a judge to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-03-03

 Avis juridique important|41983D008283/82/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 16 February 1983 appointing a judge to the Court of Justice Official Journal L 056 , 03/03/1983 P. 0024 - 0024*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 16 February 1983 appointing a judge to the Court of Justice (83/82/EEC, Euratom, ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas Mr Alexandre Chloros, judge at the Court of Justice, died on 16 November 1982; Whereas, pursuant to Article 8 of the Protocol on the Statute of the Court of Justice of the European Coal and Steel Community, to Article 7 of the Protocol on the Statute of the Court of Justice of the European Economic Community, and to Article 7 of the Protocol on the Statute of the Court of Justice of the European Atomic Energy Community, a judge should be appointed for the remainder of the term of office of Mr Alexandre Chloros, HAS DECIDED AS FOLLOWS: Article 1 Mr Constantinos Kakouris is hereby appointed judge to the Court of Justice until 6 October 1985. Article 2 This Decision shall take effect on 16 February 1983. Done at Brussels, 16 February 1983. The President G. POENSGEN